Citation Nr: 1537012	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO. 09-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of a right knee meniscus tear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1972 to December 1974, and August 2005 to December 2006, with various periods of ACTDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for residuals of a right knee meniscus tear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2015 the testified as to his desire to withdraw the appeal for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In June 2015, the Veteran testified before the undersigned VLJ, stating that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss.  This testimony occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that the residuals of his right knee meniscus tear are related to an injury incurred while on ACTDUTRA in 1999.  He has submitted several lay statements corroborating his account of the event, as well as a medical report detailing the surgery that took place in November 1999.  However, the Veteran has not yet been afforded a VA examination to determine the etiology of his current residuals.  As such, remand is necessary to obtain an opinion.
Accordingly, the case is REMANDED for the following action:

1. Request and obtain all of the Veteran's VA treatment records dated from July 2012 to the present.  All attempts to obtain these records should be documented in the claims folder.

2. Schedule the Veteran for an appropriate VA examination to determine whether there is a nexus between his current knee condition and the in-service injury.  The claims folder, including a copy of this remand must be reviewed by the examiner.  All medically indicated tests should be conducted.  Thereafter, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee condition, to include residuals of a meniscus tear, began in service, was caused by service, or is otherwise related to service?

A complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.
 
4. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


